Nardelli, J. (dissenting).
Since 2001, defendant has, at all times, been a convicted felon. His 2001 conviction has never been vacated. CPL 440.20, pursuant to which defendant moved for resentencing, concerns only sentence. The caption of the section reads, “Motion to set aside sentence-, by defendant” (emphasis added). The first paragraph of Professor Preiser’s Practice Commentaries immediately following the section recites, “This motion deals solely with the sentence and has no *261affect [sic] upon the underlying conviction.” (McKinney’s Cons Laws of NY, Book 11A.) The difference between a sentence and a conviction is significant, and is determinative of this appeal.
On July 19, 2001 defendant was convicted in New York, upon his plea of guilty, of attempted robbery in the second degree, and adjudicated a second felony offender.* He received a sentence of four years, but the court, through oversight, did not pronounce the five-year term of postrelease supervision mandated by Penal Law § 70.45 as then in effect. The crime of attempted robbery in the second degree constitutes a violent felony as defined under Penal Law § 70.02 (1) (c). That conviction has, as noted above, never been vacated, and therefore, defendant has at all times since July 19, 2001 been a convicted violent felon.
In 2008, defendant moved, pursuant to CPL 440.20, for resentencing only, on his 2001 conviction, because of the court’s failure to pronounce the mandatory term of postrelease supervision. On December 19, 2008, pursuant to Penal Law § 70.85, he was resentenced to the same determinate term of four years without postrelease supervision. The sentence was made nunc pro tunc to the original sentence date of July 19, 2001. Therefore, the only difference between the terms of defendant’s 2001 sentencing and his 2008 resentencing was that in the former the court neglected to pronounce postrelease supervision, while in the latter it intentionally decided not to impose post-release supervision, with the People’s consent. The conviction itself was not disturbed. As is now evident from the recent decision in People v Williams (14 NY3d 198 [2010]), the resentencing was not only a technicality, it was a nullity.
On January 7, 2006, obviously after his sentencing, but prior to his resentencing on the attempted robbery conviction, defendant was arrested during a “buy and bust” drug operation. On November 14, 2006, after a jury trial, he was convicted of criminal possession and criminal sale of a controlled substance in the third degree, and sentenced as a second felony drug offender (Penal Law § 70.06) whose prior conviction was a violent felony (Penal Law § 70.02 [1] [c]; see also People v Acevedo, 62 AD3d 464 [2009]; CPL 400.21). The basis for his predicate vio*262lent felony status was the 2001 conviction for attempted robbery.
On or about January 5, 2009 defendant moved to vacate his predicate felony sentence on the 2006 drug conviction bécause he had been resentenced in 2008 on the 2001 attempted robbery conviction, albeit to exactly the same terms he had received in 2001, and despite the fact that his conviction itself, and thus his violent felon status, had remained unchanged since 2001. The trial court rejected the application with the observation, correct in my belief, that the failure to impose postrelease supervision in 2001 was not a substantive illegality, but simply “an easily correctable procedural error” that “did not render that sentence unlawful so as to negate its validity as a prior felony conviction as of that date.”
The majority upsets that determination with the observation that “where a defendant’s right to hear sentence pronounced against him is violated, the only available remedy is to vacate the sentence and remand the matter for resentencing.”
While I agree that a defendant has the right to actually hear from the court the sentence that is to be imposed upon him or her, rather than to first read about it in a commitment sheet prepared by a clerk (see People v Sparber, 10 NY3d 457 [2008]), I am at a loss to understand why the court’s oversight on a ministerial detail precludes a finding that he is a predicate felon after he committed another felony. It is particularly perplexing in this case since defendant received the same sentence in both 2001 and 2008 (cf. People v Wright, 270 AD2d 213 [2000], lv denied 95 NY2d 859 [2000] [defendant was illegally sentenced originally, and then resentenced to a legal sentence, and the determinative date for purpose of future adjudications was the resentencing date]). The failure to impose postrelease supervision in 2001 was concededly “procedurally flawed” (Sparber, 10 NY3d at 472 n 8). It was corrected, however, and the result should not be “a windfall that greatly exceeds any harm” that defendant has purportedly suffered (id. at 469). Indeed, as noted above, it is now a nullity.
“The second felony offender statute of necessity addresses past events—previous criminal acts. The statute’s goal is to deter recidivism by enhancing the punishments of those who, having been convicted of felonies, violate the norms of civil society and commit felonies again” (People v Walker, 81 NY2d 661, 665 [1993]).
A second violent felony offender is a person who stands convicted of a violent felony as prescribed by New York law, was *263sentenced before commission of a second crime, and received his or her sentence within 10 years before the commission of the second felony (see generally Penal Law § 70.04). A second felony drug offender previously convicted of a violent felony is one whose conduct satisfies these requirements, and, additionally, has committed a crime denominated a drug felony (see generally Penal Law § 70.70). Defendant’s antisocial but voluntary behavior has earned him the privilege of being sentenced as a second felony drug offender with a prior violent felony conviction, since he has met all the conditions.
In 2006, when defendant committed the acts which resulted in his convictions on drug-related charges, he was fully aware that he had a prior felony conviction in 2001. That conviction had never been vacated. He is not entitled to the windfall of abrogating his status as a second felon because of a procedural irregularity, qua nullity. And the people of New York have the right to know that he does not escape the appropriate sanctions because of legalistic legerdemain.
The conviction should be affirmed.
Renwick, Freedman and Román, JJ., concur with Tom, J.E; Nardelli, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered on or about February 26, 2009, reversed, on the law, and the matter remanded for sentencing, including further proceedings with respect to defendant’s predicate felony status.

 On February 2, 1993, defendant had been convicted in Massachusetts of distribution of a controlled substance. There is no dispute that the crime for which defendant was convicted constitutes a felony in New York for purposes of New York’s predicate felony sentencing scheme. That conviction has never been vacated or modified.